Title: From Thomas Jefferson to George Jefferson, 29 August 1801
From: Jefferson, Thomas
To: Jefferson, George


Dear Sir
Monticello Aug. 29. 1801.
Yours of the 24th is recieved and the articles [forwarded partly] brought here & the [rest] at Milton. the money recieved for mr Short must be remitted to mr Barnes as he is just about making an [investment] for him. I must still pray you to [avail] yourself of any opportunity which may offer of purchasing hams for me. the money for my last crop of tobo. became due on the [24th.] inst. and I presume is at your command. I must pray you to send me immediately a state of my account, as I have occasion to make an appropriation of what I can command. will you [also] inform me whether the sellers of coal will suffer it to be [picked?] for a large quantity such as 1000. or 2000. bushels, & what will be the [price]. accept assurance of my constant & high esteem.
Th: Jefferson
